United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, SANTA CLARA
P&DC, Santa Clara, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2114
Issued: April 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2008 appellant filed a timely appeal from a June 23, 2008 merit decision of
the Office of Workers’ Compensation Programs denying modification of a February 25, 2008
merit decision that denied his traumatic injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an inguinal hernia in the
performance of duty on December 26, 2007.
FACTUAL HISTORY
On January 17, 2008 appellant, a 39-year-old mail handler, filed a traumatic injury claim
(Form CA-1) for a inguinal hernia. He alleges that the injury occurred on December 26, 2007
while he was pushing a wire cage. By letter dated January 22, 2008, the employing
establishment controverted appellant’s claim.

Appellant submitted no medical evidence in support of his claim and by letter dated
January 22, 2008, the Office informed him that the evidence submitted in support of his claim
was insufficient. The Office requested that he submit substantive medical evidence to support
his claim.
Responding to the Office’s letter, appellant submitted, in a letter dated February 4, 2008,
a series of responses to questions regarding his injury claim. The employing establishment, in a
February 13, 2008 letter, controverted the claim.
Appellant submitted a medical report concerning an appointment at Kaiser Permanente
on January 18, 2008. The report prescribed three days of disability from work. Appellant also
submitted a January 31, 2008 medical report from Kaiser Permanente asserting that he could
return to work without restrictions on July 5, 2008. Neither of these reports bore a physician’s
signature.
A January 23, 2008 unsigned medical report from Kaiser Permanente released appellant
from work for 14 days commencing January 25, 2008 for surgery to repair his hernia. The
author of this report asserted that appellant will require two weeks to recover from the procedure.
In a December 29, 2007 medical report from Dr. Teny Haroutunian, Board-certified in
family medicine, diagnosed appellant with inguinal hernia. In a subsequent medical note, he
stated that appellant may return to work on December 29, 2007 but only if modified work is
available. Further, Dr. Haroutunian noted that if modified work is unavailable appellant was not
able to return to duty.
Appellant also submitted a hand-written note with an illegible signature. The author of
the note reported that appellant told him he was experiencing pain in his pelvic area.
By letter dated February 25, 2008, the Office denied appellant’s traumatic injury claim as
the medical evidence did not demonstrate that the claimed medical condition was related to the
established work-related event. Additionally, by letter dated February 25, 2008, the Office
denied appellant’s claim for continuation of pay.
In an April 10, 2008 medical note, Dr. Jimmie Kung, a Board-certified physiatrist,
proffers a diagnosis of right inguinal hernia S/P right hernia repair with good result. He reported
that appellant no longer felt groin pain and that he may return to work without restriction.
Dr. Kung also concluded that appellant’s injury occurred at work while pushing a wire cage.
On May 6, 2008 appellant requested reconsideration. By decision dated June 23, 2008,
the Office denied modification of its prior decision because the evidence of record was
insufficient to establish that he sustained an injury causally related to his December 26, 2007
injury.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician(s)
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

ANALYSIS
Appellant has submitted insufficient medical evidence to establish that his medical
condition was caused or aggravated by his federal employment. He has the burden of
establishing by reliable, probative and substantive evidence that the occurrence of a disabling
condition for which he seeks compensation was causally related to his employment injury. As
part of such burden of proof, rationalized medical evidence showing causal relationship must be
submitted.8 As noted above, to establish a causal relationship, a claimant must submit a
physician’s report in which the physician reviews the employment factors identified as causing
the claimed condition and, taking these factors into consideration as well as findings upon
examination, explain whether the employment injury caused or aggravated the diagnosed
condition and presents a medical rational in support of his or her opinion.9
The medical reports from Kaiser Permanente and Dr. Haroutunian are of little probative
value as they do not report findings upon examination, a rationalized medical opinion concerning
the causal relationship between appellant’s injury and his federal employment or bear a
physician’s signature.10 Medical reports that do not contain a rationale on causation are
generally insufficient to meet an employee’s burden of proof.11 As these reports merely
document periods when appellant was excused from work for surgery, they are of little probative
value.
The only piece of evidence in the record that connects appellant’s diagnosed inguinal
hernia to his federal duties is Dr. Kung’s April 10, 2005 medical report. While Dr. Kung did
conclude that appellant’s injury occurred at work while he was pushing a wire cage, he never
identified what “pushing a wire cage” entailed and how physiologically this activity would have
caused the inguinal hernia. The medical report does not address how the specific duties
appellant performed as a fiscal quality specialist caused or aggravated his diagnosed condition.
Dr. Kung did not demonstrate that he understood the physical requirements of appellant’s job
and thus, his opinion is of diminished probative value.12
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons on the cause of his condition. Appellant failed to
8

Henry L. Kent, 34 ECAB 361 (1982).

9

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); J.M., 58 ECAB ___ (Docket No. 06-2094, issued
January 30, 2007).
10

An unsigned medical report with no adequate indication that it was completed by a physician is not considered
probative medical evidence. See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).
11

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (stating that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship).
12

See James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because
the history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987)
(addressing factors that bear on the probative value of medical opinions).

4

submit appropriate medical documentation in response to the Office’s request. As there is no
probative rationalized medical evidence addressing how his alleged injury was caused or
aggravated by his employment, he has not met his burden of proof in establishing that he
sustained an injury in the performance of duty causally related to factors of his federal
employment.
CONCLUSION
The Board finds that the Office properly concluded that appellant had not established that
he sustained an injury in the performance of duty on December 26, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 23, 2008 is affirmed.
Issued: April 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

